Dear Mr. Harris:
You have requested an opinion from this office as to whether the Recreation and Park Commission for the Parish of East Baton Rouge (BREC) can legally sell animals it no longer needs or desires without benefit of auction or public bid.
LSA-R.S. 49:125 provides in pertinent part:
      ". . . the state or any board, commission, department or agency of the state or any political subdivision of the state is hereby authorized to sell surplus movable property at public auction."
This statute authorizes BREC, as a commission of the state created under LSA-R.S. 33:4570, to sell surplus movable property at public auction. The animals owned by BREC fall under the definition of movable given in LSA-C.C. Art. 471, and those no longer needed or desired would be considered surplus. Since LSA-Const. Art. VII,  § 14 prohibits the loan, pledge or donation of state property, the only authorization BREC has to sell surplus property is LSA-R.S 49:125.
Accordingly, BREC may not legally enter into direct sales of animals it no longer needs or desires without benefit of auction or public bid. I have been advised that such a sale at auction of zoo animals will likely bring about the loss of accreditation by the American Association of Zoological Parks and Aquariums for any Louisiana zoo which allows the auction of animals. ArticleVII, Section 14(C) of the Louisiana Constitution provides a potential solution to this dilemma. That provision reads:
 (c) Cooperative Endeavors. For a public purpose, the state and its political subdivisions or political corporations may engage in cooperative endeavors with each other, with the United States or its agencies, or with any public or private association, corporation, or individual.
It should be possible for BREC's legal counsel to draft a Cooperative Endeavor Agreement which could be used for animal transfer transactions which recite considerations other than the mere exchange of money for the exchange or transfer of zoo animals, and therefore fit comfortably within typical parameters of a cooperative endeavor as contemplated by the constitution.
We would also suggest that BREC consider having legislation introduced to directly address the special concerns and consequences of zoo animal transactions.
I trust this answers your question. Please let me know if we can be of further assistance to you in this matter.
Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: __________________________ GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD/cla